Citation Nr: 9923397	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-20 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a low back 
condition on direct or secondary basis.

4.  Entitlement to service connection for a left knee 
condition on a secondary basis.

5.  Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament deficiency of the right knee, 
status post anterior cruciate ligament reconstruction.

6.  Entitlement to service connection for a right index 
finger disability.

7.  Entitlement to service connection for a cardiovascular 
disorder with light-headedness and palpitations, claimed as a 
heart murmur.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to October 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In an August 1997 written statement, 
the veteran reported that he had moved to Texas and requested 
that his claims folder be transferred to the Houston, Texas 
RO.  The veteran's claims folder has been transferred to the 
Houston, Texas RO pursuant to his request.


FINDINGS OF FACT

1.  In a VA audiometric examination dated April 1998, the 
average pure tone thresholds for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz was 33 in the left ear and 
23 in the right ear; speech recognition ability was 94 
percent in both ears.

2.  Competent evidence of a right ear hearing loss for VA 
compensation purposes has not been presented.

3.  The veteran's current low back condition cannot be 
disassociated from a lumbar strain incurred during active 
service.

4.  Competent evidence of a nexus between the veteran's left 
knee condition and a service-connected disability has not 
been presented.  

5.  The veteran's service-connected disability of anterior 
cruciate ligament deficiency of the right knee, status post 
anterior cruciate ligament reconstruction, is manifested by 
no more than slight recurrent subluxation or lateral 
instability without limitation of motion.

6.  Competent evidence of a right index finger disability 
associated with service or a current disability related to a 
cardiovascular disorder, with either light-headedness or 
palpitations, claimed as a heart murmur, have not been 
presented.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998); 64 Fed. Reg. 25,209 (1999) (to be codified at 
38 C.F.R. § 4.86).  

2.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  A low back condition was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).  

4.  The claim for service connection for a left knee 
condition, claimed as secondary to a service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The criteria for an evaluation in excess of 10 percent 
for anterior cruciate ligament deficiency of the right knee, 
status post anterior cruciate ligament reconstruction, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).

6.  The claim for service connection for a right index finger 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

7.  The claim for service connection for a cardiovascular 
disorder, with light-headedness and palpitations, claimed as 
a heart murmur, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation for Left Ear 
Hearing Loss

Audiometric testing upon enlistment examination dated in 
February 1988 reflects pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
5
LEFT
25
5
30
30
30

Audiometric testing dated in July 1989 reflects pure tone 
thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
15
15
30
25
40

Audiometric testing dated in August 1989 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
5
LEFT
05
10
30
30
35

Audiometric testing dated in March 1990 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
25
05
LEFT
15
15
30
35
50

Audiometric testing dated May 22, 1990 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
25
30
05
LEFT
20
15
30
30
50

A second audiometric test dated May 29, 1990 reflects pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
05
0
LEFT
20
10
35
35
35

Audiometric testing dated July 26, 1991 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
20
5
LEFT
15
10
30
30
45

Follow-up audiometric testing dated July 30, 1991 reflects 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
0
10
15
-5
LEFT
05
10
30
35
40

Audiometric testing dated in February 1992 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
30
35
45
LEFT
10
10
15
25
10

A February 1992 record reflects a notation that the earphones 
were reversed on the February 1992 audiometric test.  An 
assessment of an invalid baseline and mild high frequency 
sensorineural hearing loss on the right was noted.  

Audiometric testing dated in March 1993 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
10
15
10
LEFT
20
15
35
25
40

Upon audiometric testing dated in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
15
30
0
LEFT
05
10
35
35
40

Authorized audiometric testing dated in April 1998 reflects 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
35
20
LEFT
10
15
30
45
40

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94.  

The veteran contends that his service-connected left ear 
hearing loss warrants a compensable evaluation.  Evaluations 
of defective hearing range from noncompensable to 100 percent 
and are based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with average hearing thresholds, with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes 11 auditory acuity levels, designated level I, 
for essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (1998).  Disability 
evaluations for hearing impairment are derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25,202 (1999) (to be codified at 38 C.F.R. 
§ 4.85).  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1000 Hertz and below, and are 70 decibels 
or more at 2000 Hertz.  See 64 Fed. Reg. 25,209 (1999) (to be 
codified at 38 C.F.R. § 4.86).  The record does not disclose 
thresholds meeting either of these criteria, and thus there 
is no reason to return this issue to the RO for 
readjudication on that basis.

As noted above, the most recent audiometric examination of 
the veteran's left ear in April 1998 at frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 10, 15, 30, 45, and 40, 
respectively, for a pure tone threshold average of 33.  
Speech discrimination of the left ear was noted as 94 
percent.  Such audiometric findings reflect level I hearing 
in the left ear.  See 38 C.F.R. § 4.85 (1998).  The most 
recent audiometric examination of the veteran's right ear in 
April 1998 at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz revealed pure tone thresholds, in decibels of 10, 10, 
25, 35, and 20, respectively, for a pure tone threshold 
average of 23.  Speech discrimination of the right ear was 
noted as 94 percent.  Such audiometric findings reflect level 
I hearing in the right ear.  See 38 C.F.R. § 4.85 (1998).  
Consequently, such hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).  In light of the foregoing, the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for left ear hearing loss, and the 
doctrine of reasonable doubt does not apply.

II.  Entitlement to Service Connection for Right Ear Hearing 
Loss

The factual background of this issue is identical to that 
previously set forth for the claim of entitlement to a 
compensable evaluation for left ear hearing loss.  Thus, in 
the interest of brevity, it will not be repeated here.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  The threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The determination of whether the veteran has a 
service-connectable hearing loss is governed by 38 C.F.R. §  
3.385 (1998), which states that hearing loss will be 
considered to be a "disability" when the threshold level in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of an occurrence 
or aggravation of a disease or injury incurred in service 
(lay or medical evidence).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gobber, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

If a disorder is a chronic disease of the nervous system, 
such as sensorineural hearing loss, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Entitlement 
to service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385 (1998) (the Board 
notes that the wording of this regulation was changed, but 
the substance of the regulation was not changed), which 
provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a comprehensive review of the evidence of record, 
the Board concludes service connection for right ear hearing 
loss is not warranted.  Although audiometric testing revealed 
a right ear hearing loss at 3000 Hertz, this hearing loss is 
not sufficient to be considered a "disability" within the 
controlling VA regulations.  See 38 C.F.R. § 3.385.  The 
Board recognizes that the February 1992 audiometric test 
results reflect a hearing loss "disability" under 38 C.F.R. 
§ 3.385 at 2000, 3000, and 4000 Hertz.  However, the February 
1992 treatment record also reflects a notation that the 
earphones were reversed on the February 1992 audiometric 
test.  An assessment of an invalid baseline and mild high 
frequency sensorineural hearing loss on the right was noted.  
The Board's misgivings in regard to the February 1992 
audiometric test are supported by the results of subsequent 
audiometric test results, which do not reflect a hearing loss 
"disability" or results consistent with the February 1992 
audiometric testing. 

In the absence of competent evidence of a hearing loss 
"disability" within the meaning of 38 C.F.R. § 3.385, the 
veteran's claim is not well grounded and must be denied.

III.  Entitlement to Service Connection for a Low Back 
Disability

Upon enlistment examination dated in February 1988, the 
veteran's spine and musculoskeletal system were clinically 
evaluated as normal.  Service medical records reflect a 
relevant assessment of a back contusion as well as complaints 
of low back pain.  Upon periodic examination dated in 
February 1994, the spine and musculoskeletal system were 
clinically evaluated as normal.  An August 1996 treatment 
record for low back pain reflects forward flexion of the 
spine to 90 degrees and extension to zero degrees.  Side 
bending was to 25 degrees on both sides and rotation was to 
90 degrees on both sides.  Straight leg raising was 90 
degrees on both sides.

Upon VA orthopedic examination dated in April 1998, the 
veteran reported sustaining several twisting injuries to his 
lower back, but no specific blunt trauma to the back.  The 
veteran reported occasional aching discomfort with prolonged 
standing or sitting.  It was noted the veteran's function was 
not severely affected by the problems with his lower back and 
his current occupation was not significantly interfered with 
by back discomfort.  Physical examination revealed percussive 
and palpable tenderness in the lumbosacral area, particularly 
along the posterior elements at the L5-S1 junction.  The 
paraspinal muscles were noted as well developed.  The 
examiner noted no postural defects and excellent range of 
motion with good effort.  Forward flexion was to 90 degrees; 
extension was to 30 degrees.  Side bending was to 45 degrees 
and rotation was 50 degrees in both directions.  Straight leg 
raising was noted as negative.  X-ray examination of the 
lumbosacral spine was also noted as negative.  A diagnosis of 
mild lumbosacral spine was noted.  The examiner opined there 
was no specific relationship between the knee problems and 
the veteran's lower back discomfort.  The examiner noted that 
service medical records showed treatment for lumbar strain 
and the veteran's lower back discomfort had its own etiology.  
The examiner further noted that altered gait would not cause 
the type of relatively mild discomfort that the veteran 
experienced.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

The veteran contends that his low back condition is secondary 
to his service-connected right knee injury.  However, the 
medical evidence of record reflects there is no specific 
relationship between the knee problem and his low back 
condition.  The April 1998 VA examiner noted the veteran's 
service medical records indicated treatment for lumbar strain 
and that the lower back discomfort had its own etiology.  

The Board is cognizant of VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence 
of record indicates the veteran was treated for lumbar strain 
during service and upon VA examination dated in April 1998, a 
relevant diagnosis of mild lumbar strain was noted.  In 
addition, it must be noted that a veteran who served during a 
period of war is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut this presumption.  
38 U.S.C.A. § 1111 (West 1991).  Lastly, in making the final 
determination regarding this claim, the Board is acutely 
aware of the doctrine of reasonable doubt.  As the Court has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 
754-55, 102 S.C.t. 1388, 1395, 71 L.Ed.2d 599 (1992)).  As 
currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1998), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

The Board can not discount the fact that the veteran has been 
diagnosed with a low back strain soon after his discharge 
from an active service in which a back injury was reported.  
Based on the evidence as a whole, the Board concludes that 
the "negative evidence" is at least balanced by the 
"positive evidence" that the veteran's current back strain 
is related to his active service.  It is important to note 
that the issue of whether this disability is compensable is 
not before the Board at this time.  The sole issue before the 
Board are whether the diagnosed back condition can be 
reasonably associated to the veteran's active service.  The 
examiner's opinion appears to indicate that the veteran's 
lower back discomfort is related to the lumbar strain 
incurred during service.  Therefore, with all reasonable 
doubt resolved in favor of the veteran, the Board concludes 
that service connection is warranted for a low back condition 
incurred during service.

IV.  Entitlement to Service Connection for a Left Knee 
Condition

The veteran contends that service connection is warranted for 
a left knee condition, claimed as secondary to his service-
connected disability of anterior cruciate ligament deficiency 
of the right knee, status post anterior cruciate ligament.

Upon enlistment examination dated in February 1988, the 
veteran's lower extremities were clinically evaluated as 
normal.  A periodic examination dated in February 1994 is 
silent for a left knee condition.  A possible meniscus tear 
of the right knee was noted.  It was also noted the veteran 
was on light duty.  Service medical records are silent for 
complaints, treatment, or diagnoses related to the left knee.  

In a VA orthopedic examination dated in April 1998, the 
veteran complained of bilateral knee pain.  The veteran 
reported occasional stiffness and discomfort in the left 
knee.  He also reported difficulty climbing stairs, anterior 
knee pain, and occasional swelling.  Examination of the left 
knee revealed no evidence of swelling or synovitis.  Minimal 
tenderness was noted.  Patellar compression testing was noted 
as positive.  Patellar apprehension sign was negative and 
patellar tracking in both knees was noted as normal.  X-ray 
examination of the left knee demonstrated a bipartite patella 
affecting the superolateral aspect of the patella.  It was 
noted there was no evidence of arthritic changes.  A relevant 
diagnosis of left knee bipartite patella with chondromalacia 
was noted.  

As noted above, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1998).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Following a review of the evidence of record, the Board 
concludes service connection is not warranted for a left knee 
condition, claimed as secondary to the service-connected 
right knee condition.  The medical evidence of record fails 
to establish a nexus between the service-connected right knee 
condition and his claimed left knee condition.  The examiner 
noted a relevant diagnosis of left knee bipartite patella 
with chondromalacia.  The examiner also noted the association 
of chondromalacia with a bipartite patella was 
straightforward and clear.  Additionally, unlike the back 
disability, the record is silent for complaints, treatment, 
or diagnoses relevant to the left knee during service.  The 
record is further silent for competent evidence of a nexus 
between a current left knee disorder and any incident of 
service or a relationship with the right disability.  

Unfortunately, the claim for service connection for a left 
knee condition, claimed as secondary to a service-connected 
disability of the right knee, is supported solely by the 
contentions of the veteran.  The Court has made it clear that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertions are neither competent nor probative 
of the issue in question.  While the veteran is competent to 
testify regarding his symptomatology and the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own left knee 
condition.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  In the absence of 
competent evidence of a nexus between a left knee condition 
and the service-connected right knee condition or any 
incident of service, the claim is not well grounded and must 
be denied.

V.  Entitlement to an Increased Evaluation for a Right Knee 
Condition

Service medical records reflect numerous complaints and 
treatment for right knee pain.  An April 1996 report of the 
Service Medical Board reflects a tubercle ossicle was removed 
and an arthroscopy of the right knee was performed. An 
anterior cruciate ligament reconstruction of the right knee 
was also performed.  It was noted that the veteran continued 
to have persistent pain, although he felt his knee was 
stable.  Examination revealed full range of motion of the 
right knee and no Lachman or effusion.  The knee was noted as 
stable to varus and valgus.  Mild tenderness over the tibial 
tubercle was noted.  Distal neurovascular examination was 
noted as intact.  The report noted the veteran was now 
handicapped and was unable to perform his duties.  

Upon VA orthopedic examination dated in April 1998, the 
veteran reported a sensation of pain and giving way 
occasionally in the right knee.  The veteran also complained 
of occasional fatigue-related discomfort, intermittent 
swelling related to activities, and occasional stiffness, 
particularly in the mornings.  Occasional anterior pain and 
problems climbing stairs were also noted.  Neurologic 
examination showed brisk deep tendon reflexes in the right 
knee and some slight numbness around the incisions in the 
right knee.  Sensory examination was noted as unremarkable.  
Motor strength in the lower extremities was noted as good.  
Examination of the right knee revealed well-healed incisions.  
The examiner indicated that there was no swelling in the 
right knee and no joint line tenderness.  The examiner noted 
a prominent tibial tubercle that was moderately tender.  
Ligamentous testing showed a trace Lachman's with physiologic 
end point.  Range of motion was zero to 135 degrees.  
Anterior Drawer testing was neutral.  External and internal 
rotation showed no gross instability and pivot shift was 
negative.  X-ray examination of the right knee revealed some 
prominence of the tibial tubercle, which was noted as 
representing some postoperative changes.  No significant 
arthritic changes in the right knee were noted.  A relevant 
diagnosis of postoperative right anterior cruciate ligament 
reconstruction with good results and no instability was 
reported.  The examiner noted that overall functional 
assessment showed the veteran to be quite functional and 
showed good results from his anterior cruciate ligament 
reconstruction.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  See Schafrath.  These regulations 
include 38 C.F.R. §§ 4.1 and 4.2 (1998) which require the 
evaluation of the complete medical history of the claimant's 
condition.  These regulations operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's right knee disability is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent 
evaluation is the maximum evaluation allowed under this 
Diagnostic Code.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran contends an evaluation in excess of 10 percent 
for anterior cruciate ligament deficiency of the right knee, 
status post anterior cruciate ligament reconstruction, is 
warranted.  However, the most recent medical evidence 
reflects no swelling in the right knee joint and no joint 
line tenderness.  The examiner noted a prominent tibial 
tubercle that was moderately tender.  Ligamentous testing 
showed a trace Lachman's with physiologic end point.  
Anterior Drawer testing was negative.  Range of motion was 
noted as zero to 135 degrees.  External and internal rotation 
revealed no gross instability and pivot shift was noted as 
negative.  X-ray examination revealed no significant 
arthritic changes.  In the absence of competent evidence of 
moderate or severe recurrent subluxation or lateral 
instability of the knee, an evaluation in excess of 10 
percent under Diagnostic Code 5257 is not warranted.  

With regard to the above, the Board also references 
VAOPGCPREC 23-97.  In that opinion, the VA General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of motion which 
at least meets the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel also stated that 
if a veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  In this case, there is no 
evidence of limitation of motion sufficient to warrant a zero 
percent evaluation under either Diagnostic Code 5260 or 5261.  
Consequently application of VAOPGCPREC 23-97 is not 
warranted.

The Board notes that the Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5257, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 (regarding functional loss 
due to pain) do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  However,  even if 38 C.F.R. §§ 4.40 and 4.45 were 
to be applied in evaluating the veteran's condition under 
Diagnostic Codes 5260 and 5261, in light of the April 1998 VA 
examiner's notation that overall functional assessment showed 
the veteran to be quite functional, the Board concludes an 
increased evaluation due to pain is not warranted.  The Board 
has reviewed all treatment records and all VA evaluations of 
the veteran's knee.  None of these treatment records or 
examinations would support the conclusion that the knee 
disability causes the veteran to fall frequently, or even 
occasionally.  There is no pattern of incoordination 
associated with the service-connected disability, nor is 
there an indication that the disability could cause more than 
a slight impairment in the veteran's ability to function.  
Consequently, the veteran manifests no additional functional 
disability due to pain on use to warrant a higher evaluation 
than the currently assigned 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In deciding this claim, the Board has considered the Court's 
recent determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

In this case, the Board finds that the evidence supports the 
conclusion that there was no actual variance in the severity 
of the service connected disability during the appeal period, 
and that the level of that severity was, at most, mild.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran's 
filed his claims to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  Therefore, the Board concludes 
that the RO adjudication meet the substantive concerns 
articulated in Fenderson and that the veteran was properly 
notified of the basis of the determinations by the RO.  There 
is no basis to return this matter to the RO to make small 
phrasing changes to the characterization of the issue.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath.  
However, there is no section that provides a basis upon which 
to assign an increased evaluation for the reasons discussed 
therein regarding veteran's service-connected disability.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed. Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1).  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.

VI.  Entitlement to Service Connection for a Right Index 
Finger and a Cardiovascular Disorder

Upon enlistment examination dated in February 1988, the 
veteran was clinically evaluated as normal with the exception 
of scars and tattoos.  A service medical record dated in 
December 1989 reflects complaints of pain and swelling in the 
right index finger after the veteran struck his finger on the 
ladder guardrails.  Swelling and pain on limitation of motion 
were noted.  A relevant assessment of contusion of the right 
index finger was noted.  A September 1993 medical record 
reflects complaints of heart palpitations with shortness of 
breath, lightheadedness, and shaking.  Radiologic examination 
revealed a normal chest.  An October 1993 cardiology 
examination revealed no evidence of organic cardiovascular or 
pulmonary disease.  Upon periodic examination dated in 
February 1994, the veteran's heart, lungs, chest, vascular 
system, and upper extremities were clinically evaluated as 
normal.  

Following a review of the evidence of record, the Board 
concludes service connection is not warranted for residuals 
of a right index finger injury or light-headedness with 
palpitations, claimed as a heart murmur.  The record is 
silent for competent evidence of a current diagnosis of a 
right index finger disability or any residuals thereof.  The 
record is further silent for competent evidence of a current 
diagnosis of a heart murmur or disability related to light-
headedness with palpitations.  

The claims for service connection for a right index finger 
injury and a cardiovascular disorder, with light-headedness 
and palpitations, claimed as a heart murmur, are supported 
solely by the contentions of the veteran.  As noted above, 
the Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu, 2 Vet. App. at 494-5.  
Consequently, in the absence of competent medical evidence of 
residuals of a current right index finger injury and a 
current diagnosis related to light headedness with 
palpitations or a heart murmur, the veteran's claim is not 
well grounded and must be denied.  


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for a low back strain is granted.

Entitlement to service connection for a left knee condition 
on a secondary basis is denied.

Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament deficiency of the right knee, 
status post anterior cruciate ligament reconstruction, is 
denied.

Entitlement to service connection for a right index finger 
disability is denied.

Entitlement to service connection for a cardiovascular 
disorder with light-headedness and palpitations, claimed as a 
heart murmur, is denied.


		
	John J. Crowley
	Member, Board of Veterans' Appeals


 

